Citation Nr: 1228545	
Decision Date: 08/20/12    Archive Date: 08/30/12	

DOCKET NO.  10-46 364	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a disorder characterized by pain, weakness, numbness, and tingling of the bilateral legs, on a direct basis, or as secondary to service-connected osteoarthritis of the lumbosacral spine.

2.  Entitlement to service connection for a disorder characterized by pain, weakness, numbness, and tingling of the bilateral arms, on a direct basis, or as secondary to service-connected osteoarthritis of the lumbosacral spine.

3.  Entitlement to service connection for a cervical spine disorder, to include a herniated disc, on a direct basis, or as secondary to service-connected osteoarthritis of the lumbosacral spine.

4.  Entitlement to service connection for fibromyalgia.

5.  Entitlement to service connection for an enlarged thyroid gland.

6.  Entitlement to service connection for an acquired psychiatric disorder, to include "depression," claimed as secondary to pain from the Veteran's service-connected disabilities.

7.  Entitlement to service connection for a chronic eye disability, claimed as secondary to pain medication prescribed for the Veteran's service-connected disabilities.

8.  Entitlement to the restoration of a 50 percent evaluation for osteoarthritis of the lumbosacral spine prior to March 1, 2010.

9.  Entitlement to a current evaluation in excess of 20 percent for osteoarthritis of the lumbosacral spine.


REPRESENTATION

Appellant represented by:	K. LaVan, Attorney


WITNESSES AT HEARING ON APPEAL

The appellant and her spouse


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The Veteran served on active duty from November 1980 to March 1991.



This case comes before the Board of Veterans' Appeals (Board) on appeal of June 2009, December 2009, and January 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

Upon review of this case, it would appear that, in addition to the issues currently before the Board, the Veteran seeks entitlement to an increased evaluation for the service-connected residuals of right ankle injury, as well as a total disability rating based upon individual unemployability.  Inasmuch as those issues have not been developed or certified for appellate review, they are not for consideration at this time.  They are, however, being referred to the RO for appropriate action.

At the time of a Travel Board hearing before the undersigned Acting Veterans Law Judge in September 2011, the Veteran, through her accredited representative, indicated that she wished to withdraw from consideration the issues of entitlement to service connection for fibromyalgia and an enlarged thyroid gland.  Accordingly, those issues will be dismissed.  

Finally, for reasons which will become apparent, the appeal as to all remaining issues is being REMANDED to the RO via the Appeals Management Center (AMC) in Washington, D.C.  VA will notify you if further action is required on your part.


FINDING OF FACT

At the time of a Travel Board hearing before the undersigned Acting Veterans Law Judge in September 2011, the Veteran, through her accredited representative, requested withdrawal of the issues of entitlement to service connection for fibromyalgia and an enlarged thyroid gland.



CONCLUSION OF LAW

The criteria for withdrawal of the Veteran's Substantive Appeal on the issues of entitlement to service connection for fibromyalgia and an enlarged thyroid gland have been met.  38 U.S.C.A. §§ 5103, 5103(a), 5103A, 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204(b)(c) (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105 (West 2002), the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b) (2011).  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  38 C.F.R. § 20.204(c) (2011). 

In the present case, at the time of a Travel Board hearing before the undersigned Acting Veterans Law Judge in September 2011, the Veteran withdrew from consideration the issues of entitlement to service connection for fibromyalgia and an enlarged thyroid gland.  As the Veteran has withdrawn her appeal regarding those issues, there remain no allegations of error of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal on those issues, and they are dismissed without prejudice.  


ORDER

The appeal as to the issue of entitlement to service connection for fibromyalgia is dismissed.  

The appeal as to the issue of entitlement to service connection for an enlarged thyroid gland is dismissed.


REMAND

In addition to the above, the Veteran in this case seeks service connection for an acquired psychiatric disorder, disorders of the upper and lower extremities, the cervical spine, and the eyes, as well as an increased evaluation for service-connected osteoarthritis of the lumbosacral spine.  In pertinent part, it is contended that the Veteran's current disorders of the upper and lower extremities and cervical spine had their origin during her period of active military service, or, in the alternative, are in some way causally related to service-connected osteoarthritis of the lumbosacral spine.  It is further contended that the Veteran's current psychiatric disorder is in some way causally related to pain from her various service-connected disabilities, and that her current eye disability is causally related to pain medication prescribed for those same service-connected disabilities.  Finally, it is contended that the Veteran's service-connected osteoarthritis of the lumbosacral spine is more severe than presently evaluated, and productive of a greater degree of impairment than is reflected by the 20 percent schedular evaluation now assigned.

As regards the Veteran's claimed disorders of the upper and lower extremities, the Board observes that, on various occasions, electromyographic and/or nerve conduction studies of the Veteran's upper and lower extremities have been described as within normal limits.  However, following a private medical examination in May 1999, there was noted the presence of a possible strain of the carpal ligaments, in conjunction with recurrent myofasciitis of the right forearm, and suspected possible reflex sympathetic dystrophy.  Significantly, while in an addendum to a previous VA examination of the spine dated in January 2010, the examiner indicated that there was no evidence of any radiculopathy of the Veteran's bilateral lower extremities, that same examiner further indicated that the Veteran suffered from muscle and/or joint pain in both of her arms.  Under the circumstances, and given the ambiguity surrounding the nature and etiology of the Veteran's claimed disabilities of the upper and lower extremities, the Board is of the opinion that further development of the evidence is necessary prior to a final adjudication of the Veteran's claims for service connection.  

Turning to the issue of service connection for a disorder of the cervical spine, the Board notes that, based on a review of the file, there currently exists radiographic evidence of a small central disc herniation at the level of the 5th and 6th cervical vertebrae, though without evidence of cord compression.  The Veteran argues that this disc herniation, as well as any other identified disability of the cervical spine, is in some way causally related to her service-connected osteoarthritis of the lumbosacral spine.  In that regard, following a VA examination in June 2009, the examiner was of the opinion that the Veteran's current cervical disc pathology was less likely than not caused by or the result of her service-connected lumbar spine osteoarthritis.  However, no rationale was provided as a basis for this opinion.  Such a rationale is necessary prior to any final determination of the Veteran's potential entitlement to service connection for a chronic disorder of the cervical spine.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007).

As regards the Veteran's claim for service connection for an acquired psychiatric disorder, to include "depression," the Board notes that, following a VA outpatient evaluation in October 2010, the Veteran received a clinical assessment of "mood disorder (depression) due to medical condition (pain)."  However, at the time of that evaluation, it was unclear whether the Veteran's mood disorder was the result of pain from her service-connected disabilities, or, rather, multiple other nonservice-connected conditions.  Significantly, the Veteran has not yet been afforded a VA psychiatric examination for the purpose of determining the exact nature and etiology of her claimed psychiatric disorder.  Under the circumstances, the Board is of the opinion that such an examination would be appropriate prior to a final adjudication of the Veteran's current claim.

Turning to the issue of service connection for a chronic eye disability, the Board notes that, over the course of the current appeal, the Veteran has received treatment for refractive error, as well as for conjunctivitis and other irritations of the eye.  However, at present, it is unclear whether the Veteran suffers from a chronic eye disorder for which service connection might potentially be granted.  Significantly, at the time of a hearing before the undersigned Acting Veterans Law Judge in September 2011, the Veteran indicated that she suffered from "blurry vision" which she had been told by her physicians was a side effect of medication prescribed for her service-connected disabilities.  See Transcript, p. 14.  However, at present, it is unclear whether the Veteran does, in fact, suffer from chronic eye pathology which is in some way causally related to the aforementioned medication.  Under the circumstances, further development of the evidence will be undertaken prior to a final adjudication of the Veteran's claim for service connection.

Finally, as regards the Veteran's claim for an increased evaluation for service-connected osteoarthritis of the lumbosacral spine, the Board notes that, prior to the filing of the Veteran's claim for increase in March 2009, she was in receipt of a 50 percent evaluation for service-connected osteoarthritis of the lumbosacral spine.  However, in a rating decision of June 2009, and based in large part on the results of a VA examination conducted in June of that same year, it was proposed that the Veteran's previously-assigned 50 percent evaluation for osteoarthritis of the lumbosacral spine be decreased to noncompensably disabling.  Ultimately, in a rating decision of December 2009, the Veteran's previously-assigned 50 percent evaluation for service-connected osteoarthritis of the lumbosacral spine was reduced to 20 percent, based in large part on findings noted on a VA examination in September of that same year.  Significantly, the VA examination conducted in September 2009, which is now almost three years old, represents the most recent examination undertaken for the purpose of determining the severity of the Veteran's service-connected low back disability.

The Board notes that, during the course of VA outpatient treatment in July and August 2011, the Veteran indicated that her back pain "had gotten worse."  Moreover, at the time of the aforementioned hearing before the undersigned Acting Veterans Law Judge in September 2011, the Veteran once again indicated that her back problems had become progressively worse.  Under the circumstances, the Board is of the opinion that an additional, more contemporaneous examination would be appropriate prior to a final adjudication of the Veteran's claim for increase.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); see also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).

Accordingly, in light of the aforementioned, the case is REMANDED to the RO/AMC for the following actions:

1.  Any pertinent VA or other inpatient or outpatient treatment records, subsequent to August 2011, the date of the most recent evidence of record, should be obtained and incorporated in the claims folder.  The Veteran should be requested to sign the necessary authorization for release of any private medical records to the VA.  All attempts to procure such records should be documented in the file.  If the RO/AMC cannot obtain records identified by the Veteran, a notation to that effect should be included in the claims file.  In addition, the Veteran and her attorney should be informed of any such problem.

2.  The Veteran should then be afforded additional VA neurologic, psychiatric, orthopedic, and ophthalmologic examinations in order to more accurately determine the exact nature and etiology of her claimed psychiatric disorder, and disorders of the upper and lower extremities, the cervical spine, and the eyes, as well as the current severity of her service-connected osteoarthritis of the lumbosacral spine.  The Veteran is to be notified that it is her responsibility to report for the examinations, and to cooperate in the development of her claims.  The Veteran is further to be advised that the consequences for failure to report for a VA examination or examinations without good cause may include denial of her claims.  38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for the aforementioned examinations, documentation should be obtained which shows that notice scheduling the examinations was sent to her last known address of record.  It should also be indicated whether any notice sent was returned as undeliverable.  

Following completion of the neurologic examination, the examiner should specifically comment as to whether the Veteran currently suffers from a chronic, clinically-identifiable disability or disabilities of the upper and/or lower extremities, and, if so, whether such disability or disabilities are at least as likely as not proximately due to, the result of, or aggravated by the Veteran's service-connected osteoarthritis of the lumbosacral spine.

Following completion of the psychiatric examination, the examiner should specifically comment as to whether the Veteran currently suffers from a chronic, clinically-identifiable acquired psychiatric disorder, and, if so, whether that disorder is at least as likely as not proximately due to, the result of, or aggravated by pain resulting exclusively from the Veteran's service-connected disabilities.

Following completion of the ophthalmologic examination, the examiner should specifically comment as to whether the Veteran currently suffers from a chronic, clinically-identifiable disorder of the eyes (other than refractive error), and, if so, whether that pathology is at least as likely as not proximately due to, the result of, or aggravated by pain medications prescribed exclusively for the Veteran's service-connected disabilities.

Following completion of the orthopedic examination, the examiner should specifically comment as to whether the Veteran's current pathology of the cervical spine (including disc herniation) is at least as likely as not proximately due to, the result of, or aggravated by the Veteran's service-connected osteoarthritis of the lumbosacral spine.  In addition, and in accordance with the latest AMIE worksheets for evaluating service-connected disabilities of the lumbosacral spine, the examiner should provide a detailed review of the Veteran's pertinent medical history and current complaints, as well as the nature and extent of her service-connected lumbar spine pathology.  The examiner should specifically comment regarding any and all limitation of motion, as well as any functional loss associated with pain, weakened movement, excess fatigability, instability, incoordination, swelling, and deformity or atrophy of disuse.  The examiner should also discuss factors associated with disability, such as objective indications of pain on pressure or manipulation.  In addition, the examiner should inquire as to whether the Veteran experiences flare-ups associated with her service-connected osteoarthritis of the lumbosacral spine.  To the extent possible, any additional functional loss or limitation of motion attributable to such flare-ups should be described.

A complete rationale must be provided for any opinion offered, and all information and opinions, once obtained, must be made a part of the Veteran's claims folder.  The claims folder and a separate copy of this REMAND must be made available to and reviewed by the examiners prior to completion of the examinations.

3.  The RO/AMC should then review the examination reports to ensure that they are in complete compliance with the directives of this REMAND.  If the reports are deficient in any manner, the RO/AMC should undertake corrective procedures at once.




4.  The RO/AMC should then readjudicate the Veteran's claims for service connection for an acquired psychiatric disorder (including "depression"), and disorders of the upper and lower extremities, the cervical spine, and the eyes, as well as her claim for an increased evaluation for service-connected osteoarthritis of the lumbosacral spine (to include restoration of the previously assigned 50 percent schedular evaluation for that disability).  Should the benefits sought on appeal remain denied, the Veteran and her attorney should be provided with a Supplemental Statement of the Case (SSOC).  The SSOC must contain notice of all relevant action taken on the claims for benefits since the issuance of Statements of the Case (SOC) in August 2010.  An appropriate period of time should be allowed for response.


Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome in this case.  The Veteran need take no action unless otherwise notified.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




	                     ______________________________________________
	KELLI A. KORDICH
	Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


